TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2018



                                       NO. 03-18-00763-CV


     Matthew M. Spanton and Elisha Spanton d/b/a Hill Country Kennels, Appellants

                                                  v.

                                    Pamela S. Bellah, Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on August 23, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.